Citation Nr: 0523863	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  03-22 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1952 to 
August 1971 and from September 1974 to September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death.  The appellant, the surviving spouse of the 
veteran, perfected a timely appeal of this determination to 
the Board.

When this case was previously before the Board in July 2004, 
the matter was remanded for additional development and 
adjudication.  This having been completed, the case is again 
before the Board.  


FINDINGS OF FACT

1.  The veteran died on April [redacted], 2001 at the age of 67; the 
immediate cause of the veteran's death as shown on the death 
certificate was squamous cell cancer, right lung (lung 
cancer); no other conditions were identified as significant 
in contributing to his death; an autopsy was not performed.

2.  The veteran was not service-connected for any conditions 
at the time of his death.

3.  The veteran did not serve in or travel to or through 
Vietnam during his period of active service.


4.  The evidence shows that the veteran's lung cancer did not 
have its onset during service, did not develop within one 
year of his discharge, and is not otherwise related to a 
disease or injury of service origin.

5.  No disease or injury of service origin contributed 
substantially or materially to cause the veteran's death.


CONCLUSION OF LAW

1.  A disease or disability of service origin did not 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in letters dated in July 2001 
and August 2004, provided the appellant with the required 
notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  By 
way of these letters, the appellant was furnished notice of 
the types of evidence needed in order to substantiate her 
claim of entitlement to service connection for the cause of 
the veteran's death and for death pension benefits, as well 
as the types of evidence VA would assist her in obtaining.  
The appellant was informed of her responsibility to identify, 
or submit directly to VA medical evidence that shows an 
injury, disease or other event in service, and a relationship 
between the cause of death and the injury disease, or event 
in service.  The appellant was also informed that this 
evidence could consist of the death certificate, or other 
medical records or medical opinions.  The appellant was 
invited to send information describing additional evidence 
relevant to her claim, or the evidence itself, to VA.  

By way of a March 2003 rating decision, a June 2003 Statement 
of the Case, and August 2003, January 2004 and June 2005 
Supplemental Statements of the Case, the RO advised the 
appellant and her representative of the basic law and 
regulations governing her claim, and the basis for the denial 
of her claim.  These documents, as well as VA letters to the 
appellant, also specifically informed the appellant of the 
cumulative information and evidence previously provided to 
VA, or obtained by VA on her behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of copies of the veteran's service 
medical records, service personnel records, responses from 
the National Personnel Records Center and the Naval 
Historical Center regarding the veteran's service in Vietnam, 
post-service VA and private medical treatment records, and 
statements submitted by the appellant and her representative 
in support of her claim.  In this regard, the Board notes 
that this case was previously remanded in order to develop 
additional evidence regarding the exact nature of the 
veteran's service in Vietnam, and to request additional 
records from the appellant that may be relevant to her claim.  
In response, additional evidence was associated with the 
veteran's file.  The Board also notes that the appellant 
indicated in an August 2004 statement that she had no 
additional evidence to submit.  On these facts, the Board 
finds that VA undertook reasonable development with respect 
to the appellant's claim and further development is not 
warranted.  

Based on the foregoing, the Board concludes that there is no 
material evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Service connection for the cause of the veteran's death.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a veteran who 
served for 90 days or more during a period of war (or during 
peacetime after December 31, 1946) develops a chronic 
disorder, such a malignant tumor, to a compensable degree 
within a prescribed period after separation from service (one 
year for a malignant tumor), such disease may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. 3.307, 3.309 (2004).

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 2002).  The death of a veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.312(a).  To establish 
service connection for the cause of the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312 (2003).  The service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2003).  Contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

In this case, the evidence of record shows that the veteran 
died on April [redacted], 2001 at the age of 67.  The cause of the 
veteran's death as shown on the death certificate was 
squamous cell cancer, right lung, which was the sole 
disability listed as the immediate cause of death.  No other 
conditions were identified as significant in contributing to 
his death and an autopsy was not performed.

The appellant does not contend, and the evidence does not 
establish, that the veteran had any form of cancer in 
service, or that a malignant tumor was present to a 
compensable degree within one year after service.  Indeed, 
the earliest evidence that the veteran had lung cancer was in 
2001 many years after his discharge from active duty.  
Because the medical evidence of record has not established 
that the condition listed on his death certificate was 
related to his military service, service connection on this 
basis is not warranted.

In the alternative, the appellant contends that service 
connection for the veteran's death is warranted due to the 
veteran's exposure to Agent Orange in the service.  Here, the 
Board notes that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
to Agent Orange during that service.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307.  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, 
presumptive service connection for numerous diseases, will be 
established even though there is no record of such disease 
during service.  Id.; 38 C.F.R. § 3.309(e).  Lung cancer is 
considered a presumptive disease for these purposes.  Id.  

Here, the appellant contends that the presumption contained 
in 38 C.F.R. § 3.309(e) applies in this case, and that the 
veteran's death should be service connected based on presumed 
exposure to Agent Orange in the Republic of Vietnam. 

In this regard, the record reflects that the veteran served 
aboard the U.S.S. Mahan while in the service.  The U.S.S. 
Mahan was deployed in the official waters of the Republic of 
Vietnam during the veteran's time aboard.  The record does 
not reflect, however, that the veteran actually set foot in 
Vietnam.

Pursuant to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent.  
38 C.F.R. §§ 3.307(a)(6)(iii).  For these purposes, "Service 
in the Republic of Vietnam" includes service in the waters 
offshore or service in other locations if the conditions of 
service involve duty or visitation in Vietnam.  38 C.F.R. §§ 
3.307(a)(6)(iii); see also 38 C.F.R. § 3.313(a).  

Here, the Board notes that appellant could contend that the 
veteran's service aboard the U.S.S. Mahan constitutes 
"service in the waters offshore" and therefore the 
presumption of exposure is available to him even is he never 
set foot in Vietnam.  In this regard, the Board notes that 
the provisions of 3.307(a)(6)(iii) and 3.313(a) are slightly 
different in their definition of "Served in Vietnam."  The 
former defines such service as "service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam," while the latter's definition of the term "includes 
service in the waters offshore, or service in other locations 
if the conditions of service involved duty or visitation in 
Vietnam."  See 38 C.F.R. § 3.307(a)(6)(iii) (2003); 38 C.F.R. 
§ 3.313(a) (2003).  The definition in §3.307(a)(6)(iii) is in 
the conjunctive, while the one in §3.313(a) is in the 
disjunctive.  It is therefore true, therefore, that the 
phrase "service in the waters offshore," at least as 
contained in 38 C.F.R. § 3.313, could be interpreted to 
include service aboard ship off the coast of Vietnam.  The VA 
General Counsel, however, has held that service on a deep-
water naval vessel "off the shore" of Vietnam, in and off 
itself, may not be considered service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  VAOPGCPREC 
27-97, 62 Fed. Reg. 63604 (1997); see also VAOPGCPREC 7-93, 
59 Fed. Reg. 4752 (1994) ("Service in Vietnam" in 38 C.F.R. 
§ 3.313(a) does not include the service of a Vietnam era 
veteran whose only contact with Vietnam was flying high-
altitude missions in Vietnamese airspace), and 38 U.S.C.A. § 
7104(c) (West 2002) (the Board is bound by the precedent 
opinions of VA's General Counsel).  Therefore, even if 
38 C.F.R. § 3.313(a) was the operative provision (as opposed 
to 38 C.F.R. § 3.307(a)(6)(iii)), and even if the Board 
concluded that 38 C.F.R. § 3.313 should be read to include 
service in the waters offshore as qualifying service in the 
Republic of Vietnam without requiring a veteran to have had 
to set foot on land in Vietnam, the General Counsel's 
precedential opinion on the meaning of this provision holds 
that that service in the waters offshore does not constitute 
service therein for purposes of the regulations.  In order to 
fall within the definition of "Service in Vietnam", 
therefore, a veteran would have to physically set foot in 
Vietnam, which the veteran did not do.  

Thus, because the veteran never set foot in Vietnam, but 
rather served on board ship offshore during his time in 
service, he cannot be considered to have served in the 
Republic of Vietnam for purposes of 38 C.F.R. §§ 3.307 and 
3.313.  He is therefore not entitled to the presumption 
contained in 38 C.F.R. §§ 3.307 and 3.309.  Service 
connection for the veteran's death on this basis is therefore 
also not warranted.

In sum, service connection will be granted to a veteran that 
develops a chronic disorder, such as a malignant tumor, in 
service or to a compensable degree within a prescribed period 
after separation from service (one year for a malignant 
tumor).  38 C.F.R. § 3.309(a).  Here, however, the evidence 
does not show that the veteran was found to have cancer in 
service or within one year of his discharge from service.  
The record also contains no medical evidence or opinion 
indicating a nexus between any incident of service or a 
service-connected disability and the cause of the veteran's 
death.  No medical evidence of record shows that a disability 
of service origin substantially or materially contributed to 
cause the veteran's death.  And finally, the presumption set 
forth in 38 C.F.R. § 3.309(e) is not applicable, as the 
evidence does not show that the veteran physically set foot 
in Vietnam.  He therefore cannot be presumed to have been 
exposed to Agent Orange.

In reaching this determination, the Board does not wish in 
any way to diminish the veteran's honored service.  The 
Board, however, is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound by 
on these matters by the medical evidence of record.  See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith 
v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In the absence of competent medical evidence to support the 
claim, the claim for service connection for the cause of the 
veteran's death must be denied. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


